IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                          No. 85192
                ANDRAS F. BABERO, BAR NO. 1658
                                                                                    FILED
                                                                                     NOV 1 0 202

                                                                               CLE                       Frr
                                        ORDER OF SUSPENSION                    BY
                                                                                     H1EF DEPUlY CLERK

                            This is an automatic review of a Southe'rn Nevada Disciplinary
                Board hearing panel's recommendation that attorney Andras F. Babero be
                suspended from the practice of law for four years based on violations of RPC
                1.1 (competence), RPC 1.3 (diligence), RPC 1.4 (communication), RPC 1.15
                (safekeeping property), RPC 1.16 (declining or terminating representation),
                RPC 3.2 (expediting litigation), RPC 5.5 (unauthorized practice of law), and
                RPC 8.4 (misconduct). Because no briefs have been filed, this matter stands
                submitted for decision based on the record. SCR 105(3)(b).
                            The State Bar has the burden of showing by clear and
                convincing evidence that Babero committed the violations charged. See In
                re Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
                We defer to the panel's factual findings that Babero violated the above-
                referenced rules as those findings are supported by substantial evidence
                and are not clearly erroneous. See SCR 105(3)(b); In re Discipline of Colin,
                135 Nev. 325, 330, 448 P.3d 556, 560 (2019). In particular, the record shows
                that, in representing a client and the client's business in two cases, Babero
                failed to diligently work on the cases and to keep the client informed as to
                their status.   Babero also worked on one case while administratively
                suspended for not filing the required CLE report.       Ultimately, Babero

                stopped working on the cases, resulting in the dismissal .of the client's

SUPREME COURT
                claims in one case and a substantial adverse default judgment of $10 million
     OF
   NEVADA

(0) 1947A
                                                                             22 •   us-3,0
                       ($2.5 million in compensatory damages and $7.5 million in punitive
                       damages) in the other.
                                   Turning to the appropriate discipline, we review the hearing
                       panel's recommendation de        novo.       SCR 105(3)(b).     Although   we

                       "must . . . exercise independent judgment," the panel's recommendation is
                       persuasive. In re Discipline of Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204
                       (2001). In determining the appropriate discipline, we weigh four factors:
                       "the duty violated, the lawyer's mental state, the potential or actual injury
                       caused by the lawyer's misconduct, and the existence of aggravating or
                       mitigating factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197
                       P.3d 1067, 1077 (2008).
                                   The above actions violated the duties Babero owed to his client
                       and the legal system. His mental state was knowing and his actions caused
                       serious actual injury to his client, with the potential for further injury. The
                       baseline sanction for Babero's misconduct, before considering aggravating
                       and mitigating circumstances, is suspension. See Standards for Imposing
                       Lawyer Sanctions, Compendium of Professional Responsibility Rules and
                       Standards, Standards 4.42(a) (Am. Bar Ass'n 2017) (recommending
                       suspension when "a lawyer knowingly fails to perform services for a client
                       and causes injury or potential injury to a client"). The panel found, and the
                       record supports, one aggravating circumstance (substantial experience in
                       the practice of law) and three mitigating circumstances (absence of a recent
                       prior disciplinary record, absence of a dishonest or selfish motive, and
                       personal or emotional problems). Considering all the factors, we conclude
                       that a three-year suspension is sufficient to serve the purpose of attorney
                       discipline, see State Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d
                       464, 527-28 (1988) (observing the purpose of attorney discipline is to protect

SUPREME COUFtT
         OF
      NEVADA

                                                                2
(0) I 947A    (446D.
                the public, the courts, and the legal profession), rather than the four-year
                suspension recommended by the hearing panel.
                             Accordingly, we hereby suspend attorney Andras F. Babero
                from the practice of law in Nevada for a period of three years commencing
                from the date of this order.       Babero shall also pay the costs of the
                disciplinary proceedings, including $2,500 under SCR 120, within 30 days
                from the date of this order. The parties shall comply with SCR 115 and SCR
                121.1.
                              It is so ORDERED.1




                Parraguirre                                Hardesty




                Stiglich


                                             J.                                         J.
                Pickering




                cc:   Chair, Southern Nevada Disciplinary Board
                      Andras F. Babero
                      Bar Counsel, State Bar of Nevada
                      Executive Director, State Bar of Nevada
                      Admissions Office, U.S. Supreme Court




                      1The  Honorable Abbi Silver having retired, this matter was decided
SUPREME COURT   by a six-justice court.
        OF
     NEVADA

                                                      3
(0) I947A